Response to Applicant’s Arguments
	Applicant’s arguments filed March 3rd, 2022 have been fully considered, and they are persuasive.
				Reason for allowance
The following is an examiner’s statement of reasons for allowance: one or more communication modules for transmitting localization data to be used in determining a location and orientation of the AR system; and one or more processors arranged to: obtain sensed data representing the environment in which the AR system is located; process the sensed data to identify a first portion of the sensed data which represents sensitive information relating to objects in the environment, wherein the objects include an object which is assigned a degree of sensitivity which varies in dependence on the environment, and whether information relating to the object is deemed to be in the first portion depends on the degree of sensitivity assigned to the object in the environment in which the object is located; derive localization data for use in determining a location and orientation of the AR system, wherein the localization data is derived from the sensed data and the first portion is obscured during the derivation of the localization data; and transmit at least a portion of the localization data using the one or more communication modules.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU K NGUYEN whose telephone number is (571)272-7645. The examiner can normally be reached M-F 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU K NGUYEN/Primary Examiner, Art Unit 2616